DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/7/2022 has been entered. Amended Claims 1, 9 and 10 have been noted in addition to canceled Claim 7. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1 and 4-6 and 8-14 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, lines 11-12, change “the laminate is positioned on the outermost surface of the surface combustion burner to form flame on a surface of the laminate” to -- the laminate is positioned such that flame forms on a surface of the laminate -- (or equivalent) (note that Claim 1 already establishes that the laminate “forms an outermost surface of the combustion burner” in line 6)
Claims 9 and 10 each comprise the same issue as Claim 1 (as is presented above) and consequently need the same revision that Claim 1 requires 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (US 3,199,573) in view of Placek (US 3,852,025). 
Regarding Claim 1, Flynn teaches of a surface combustion burner (110) (see Fig. 3) comprising: 
a nozzle (118) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (118) comprises a plurality of holes within its “fibrous” structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (118) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (118) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3), and 
a laminate (laminate comprising elements (120) and (122)) in which a plurality of mesh plates (120, 122) are laminated (note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Figs. 1 and 3, mesh plates (120, 122) directly overlay one another and are accordingly “laminated” as claimed) that is disposed flush against the nozzle (118) over an entire surface of the downstream side of the nozzle and covers all the nozzle holes (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3), wherein 
the laminate forms an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (laminate comprising elements (120) and (122)) forms an external, outermost surface of the burner and can accordingly be considered to “form an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element (124) is an optional element that will not be present if element (122) of the laminate is “directly retained as by screws”) to form flame on a surface of the laminate (see at least Col. 7 lines 33-40 and Fig. 3).
Flynn fails to explicitly teach that the laminate includes a portion having an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art. 
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate to have an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so would have, inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	The combination of Flynn and Placek fails to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with a plurality of mesh plates (as is presented above - note that Flynn teaches of at least two mesh plates (120, 122) (see Figs. 1-3 of Flynn) as does Placek (see Fig. 9 of Placek))  - thus the general conditions of the claim are disclosed in the prior art. The number of mesh plates within the laminate is a result effective variable that would have been readily changeable in the combined burner taught by Flynn and Placek. As is disclosed by Placek, “overlapping creates a tortuous path for the passage of gas” through the layers of mesh plates of the laminate (see at least Col. 2 lines 62 - Col.  line 4 and Fig. 9). Thus, more layers of mesh plates will create more of a tortuous path for the passage of gas while less layers will create less of a tortuous path. One of ordinary skill in the art would have been readily able to adjust the number of layers of mesh plates within the existing laminate to arrive at a desired tortuous path balance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate while smaller opening ratios will enhance the incandescence of the laminate (see at least Col. 2 lines 62 - Col.  line 28 and Fig. 9 of Placek). One of ordinary skill in the art would have been readily able to adjust the openings and positioning of the existing mesh plates within the laminate to achieve a desired opening ratio balance as needed.
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 4, Placek also teaches that the laminate (which would be a part of the combined apparatus as is presented above in the rejection for Claim 1) has a lamination interval of 2 mm or less, the lamination interval being defined as a distance between mid-thickness positions of adjacent ones of the mesh plates (See at least Col. 3 lines 20-28 and note that the “combined thickness” of the laminate is “0.60 - 0.065 inch” (which is less than 2 mm). Since the lamination interval is less than the total thickness (which is which is less than 2 mm), it follows that the lamination interval is necessarily less than 2 mm as claimed.). 

	Regarding Claim 5, Placek also teaches that each mesh plate of the plurality of mesh plates has mesh lines with a diameter of 0.2 mm to 2 mm (See at least Col. 3 lines 20-28 and note that the mesh lines of each plate have a diameter of “0.040 inch” which is within the range of 0.2 mm - 2 mm). 

	Regarding Claim 6, Flynn and Placek teach the surface combustion burner according to Claim 1 (see the rejection for Claim 1), but fail to explicitly teach that each mesh plate of the plurality of mesh plates has openings with an average span of 1 mm to 5 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the size of the openings of each mesh plate to have an average span of 1 mm to 5 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with a plurality of mesh plates that each have openings with an average span (see the rejection for Claim 1 above) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the average span is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening span will allow combustion gases to pass through at a higher rate while a smaller opening span will enhance the incandescence of the laminate. Merely adjusting the magnitude of the average span of the openings of each of the existing mesh plates to be within a range of 1 mm to 5 mm as claimed would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the magnitude of the average span of the openings of each of the mesh plates in the combined burner of Flynn and Placek to be within the range of 1 mm to 5 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 8, Placek also teaches that each mesh plate is a metal mesh (see at least Col. 5 lines 17-27 and Figs. 1, 9).

Regarding Claim 9, Flynn teaches of a surface combustion burner (110) (see Fig. 3) comprising: 
a nozzle (118) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (118) comprises a plurality of holes within its “fibrous” structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (118) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (118) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3);
 woven metal fibers (120) (see at least Col. 6 lines 38-42, Col. 6 lines 58-56 and Figs. 1, 3 and note that element (120) is made from “Inconel” fibers (which are metal) and formed into a “mesh screen” (which is woven)) that are disposed flush against the nozzle (118) over an entire surface of the downstream side of the nozzle and cover all the nozzle holes (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3); and
a laminate (122) disposed flush against the woven metal fibers (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3); wherein
the laminate forms an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (122) forms an external, outermost surface of the burner and can accordingly be considered to form “an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element (124) is an optional element that will not be present if element (122) of the laminate is “directly retained as by screws”) to form flame on a surface of the laminate (see at least Col. 7 lines 33-40 and Fig. 3).
Flynn fails to explicitly teach that the laminate includes a plurality of mesh plates that are laminated wherein a portion of the laminate has an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art.
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate to have a plurality of mesh plates that are laminated in addition to an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so would have, inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency.  
	The combination of Flynn and Placek fails to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate that comprises a plurality of mesh plates (as is presented above)  - thus the general conditions of the claim are disclosed in the prior art. The number of mesh plates within the laminate is a result effective variable that would have been readily changeable in the combined burner taught by Flynn and Placek. As is disclosed by Placek, “overlapping creates a tortuous path for the passage of gas” through the layers of mesh plates of the laminate (see at least Col. 2 lines 62 - Col.  line 4 and Fig. 9). Thus, more layers of mesh plates will create more of a tortuous path for the passage of gas while less layers will create less of a tortuous path. One of ordinary skill in the art would have been readily able to adjust the number of layers of mesh plates within the existing laminate to arrive at a desired tortuous path balance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate while smaller opening ratios will enhance the incandescence of the laminate (see at least Col. 2 lines 62 - Col.  line 28 and Fig. 9 of Placek). One of ordinary skill in the art would have been readily able to adjust the openings and positioning of the existing mesh plates within the laminate to achieve a desired opening ratio balance as needed.
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 10, Flynn teaches of a surface combustion burner (110) (see Fig. 3) comprising: 
a nozzle (114) (Note that “a nozzle” in this context is being interpreted as an element with one or more holes that permits fluid passage therethrough and that element (114) comprises a plurality of holes within its structure that permit fluid passage therethrough (see at least Col. 6 lines 58-66 and Figs. 1, 3) - element (114) accordingly constitutes “a nozzle” as claimed) configured to discharge fuel gas (“gas”) and air (“air”) for combustion from at least one nozzle hole on a downstream side of the nozzle (the downstream side of element (114) that faces upwards as is shown in Figs. 1-3) (see at least Col. 6 lines 58-66, Col. 7 lines 48-58 and Figs. 1-3);
a heat resistant material (element (118) which comprises heat resistant “ceramic” material) that is disposed flush against the nozzle over an entire surface of the downstream side of the nozzle and covers all the nozzle holes (as is shown in Fig. 3) (see at least Col. 6 lines 58-66 and Fig. 3); and
a laminate (laminate comprising elements (120) and (122)) in which a plurality of mesh plates (120, 122) are laminated (note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Figs. 1 and 3, mesh plates (120, 122) directly overlay one another and are accordingly “laminated” as claimed) that is disposed flush against the heat resistant material (118); wherein
the laminate forms an outermost surface of the surface combustion burner (as is shown in Fig. 3, the laminate (laminate comprising elements (120) and (122)) forms an external, outermost surface of the burner and can accordingly be considered to “form an outermost surface of the surface combustion burner” as claimed) (see at least Col. 7 lines 3-9 and Fig. 3 and note that element (124) is an optional element that will not be present if element (122) of the laminate is “directly retained as by screws”) to form flame on a surface of the laminate (see at least Col. 7 lines 33-40 and Fig. 3).
Flynn fails to explicitly teach that the laminate includes a portion having an offset arrangement between at least any adjacent ones of the mesh plates. However, such configuration is known in the art. 
Placek discloses a relatable surface combustion burner (Fig. 1) comprising a nozzle (10) configured to discharge fuel gas and air for combustion (see at least Col. 2 lines 16-43 and Fig. 1) in addition to a laminate (15) provided on a tip of the nozzle (see at least Figs. 1, 4, 5 and 9) in which a plurality of mesh plates (15a, 15b) are laminated (See at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9 and note that the limitation of a plurality of mesh plates that are “laminated” is being interpreted as a plurality of mesh plates that overlay one another; as is evident from Fig. 9, mesh plates (15a, 15b) directly overlay one another and are accordingly “laminated” as claimed.), wherein the laminate includes a portion (portion shown in Fig. 9) having an offset arrangement between at least any adjacent ones of the mesh plates (In accordance with the specification, “an offset arrangement between at least any adjacent ones of the mesh plates” is being interpreted as the mesh plates being positioned staggered relative to one another such that meshes having the same size and shape do not overlap with each other perfectly in the laminating direction; as is evident from at least Col. 2 line 62 - Col. 3 line 28 and Fig. 9, such an offset arrangement exists between mesh plate 15a and 15b - Placek accordingly teaches this limitation as claimed.). Placek teaches that it is advantageous for the laminate to include a plurality of mesh plates that are laminated and that have an offset arrangement between adjacent ones of the mesh plates because, inter alia, it “has the added advantage of increasing the area of the screen 15 which is visibly exposed when raised to infra-red generating temperature” (see at least Col. 3 lines 37-42 and Fig. 9). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the burner taught by Flynn by configuring the existing laminate to have an offset arrangement between adjacent ones of the mesh plates as taught by Placek. Doing so would have, inter alia, increased the area of the laminate that is visibly exposed when raised to infra-red generating temperature which would have contributed to enhanced efficiency. 
	The combination of Flynn and Placek fails to explicitly disclose an embodiment wherein the laminate has four or more of the mesh plates. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate that comprises a plurality of mesh plates (as is presented above - note that Flynn teaches of at least two mesh plates (120, 122) (see Figs. 1-3 of Flynn) as does Placek (see Fig. 9 of Placek))  - thus the general conditions of the claim are disclosed in the prior art. The number of mesh plates within the laminate is a result effective variable that would have been readily changeable in the combined burner taught by Flynn and Placek. As is disclosed by Placek, “overlapping creates a tortuous path for the passage of gas” through the layers of mesh plates of the laminate (see at least Col. 2 lines 62 - Col.  line 4 and Fig. 9). Thus, more layers of mesh plates will create more of a tortuous path for the passage of gas while less layers will create less of a tortuous path. One of ordinary skill in the art would have been readily able to adjust the number of layers of mesh plates within the existing laminate to arrive at a desired tortuous path balance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate such that four or more mesh plates would be present as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
	Furthermore, the combination of Flynn and Placek fails to explicitly teach that the laminate as a whole has an opening ratio of 8 % or less and that each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 %. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the opening ratio of the laminate as a whole to have an opening ratio of 8 % or less since wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the combination of Flynn and Placek comprises a laminate with an opening ratio in addition to individual mesh plates with their own opening ratio that make up the laminate (as presented above) - thus the general conditions of the claim are disclosed in the prior art. The opening ratio of the laminate as a whole in addition to that of each mesh plate is a result effective variable that is readily changeable in the combined burner taught by Flynn and Placek. A larger opening ratio of each mesh plate, and of the laminate as a whole, will allow combustion gases to pass through at a higher rate while smaller opening ratios will enhance the incandescence of the laminate (see at least Col. 2 lines 62 - Col.  line 28 and Fig. 9 of Placek). One of ordinary skill in the art would have been readily able to adjust the openings and positioning of the existing mesh plates within the laminate to achieve a desired opening ratio balance as needed.
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the opening ratio of the laminate in the combined burner to be 8% or less wherein each mesh plate of the plurality of mesh plates has an opening ratio of 30 % - 85 % as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, Flynn and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) but fail to explicitly teach that the heat resistant material has a thickness of 3 mm to 20 mm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, Flynn teaches of a heat resistant material (118) with a thickness (see at least Col. 6 lines 58-66 and Figs. 1-3) - thus the general conditions of the claim are disclosed in the prior art. The thickness of the heat resistance material is a result effective variable that is readily changeable in the burner taught by Flynn and Placek. A thicker material will have a greater influence on heat retention at the expense of overall burner thickness and vice versa. Merely adjusting the thickness of the heat resistant material to achieve a desired balance would have been readily achievable by one of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the thickness of the heat resistant material in the combined apparatus of Flynn and Placek to a thickness of 3 mm to 20 mm as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Regarding Claim 12, Flynn and Placek teach a composite burner (see Fig. 3 of Flynn) comprising: the surface combustion burner (110) according to claim 1 (see Fig. 3 of Flynn and the rejection for Claim 1); a nozzle (142) configured to discharge fuel gas (“gas”); and a nozzle (140) configured to discharge air (“air”) for combustion (see at least Col. 7 lines 49-59 and Fig. 3).

Regarding Claim 13: Flynn and Placek teach the composite burner according to Claim 12 (see the rejection for Claim 12 above) and Flynn teaches that the composite burner can be used in any application that requires “uniform, continuous high temperature heat” (see at least Col. 1 lines 11-14 and Fig. 3). Note that the limitation “An ignition device for a sintering machine which sinters iron ore raw materials, the ignition device comprising the composite burner according to claim 12” is being interpreted as the composite burner according to Claim 12 being used in a device that is capable of igniting a sintering machine which sinters iron ore raw materials. In the instant case, Flynn teaches that the composite burner according to Claim 12 (see the rejection for Claim 12 above) may be used in a device that requires “uniform, continuous high temperature heat” (see at least Col. 1 lines 11-14 and Fig. 3) and there is no reason that such a device, which can produce temperatures of up to 2000° F (see at least Col. 7 lines 33-37), would not be capable of igniting a sintering machine which sinters iron ore raw materials. Thus, the combined device taught by Flynn and Placek is accordingly capable of igniting a sintering machine which sinters iron ore raw materials and accordingly meets the limitation of Claim 13 as claimed. 

Regarding Claim 14, Flynn and Placek teach the surface combustion burner according to Claim 10 (see the rejection for Claim 10) and Flynn also teaches that the heat resistant material comprises particulate (“ceramic” particulate that makes up element (118) - see at least Col. 6 lines 58-66 and Figs. 1-3). Flynn and Placek fail to explicitly teach that the heat resistant material which comprises the ceramic particulate is “layered”. However, merely using multiple layers of the material as opposed to a single layer of the material would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	The specification fails to disclose any reason as to why the heat resistant material needs to be layered and discloses several alternate configurations for the heat resistant material (as is shown in at least Figs. 6 and 7 of the instant application). Thus, it is apparent that specifically using a heat resistant material that is formed from a plurality of layers as opposed to using a heat resistant material that is formed from a single layer is not critical to the invention. Moreover, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art of Flynn teaches of using a heat resistant material (118) that comprises one thick layer (as is shown in Figs. 1-3) that fulfills the same purpose of a heat resistant material that comprises more than one layer equally as well and there is nothing of record to show otherwise. 
	Therefore, it would have been prima facie obvious to modify the burner taught by Flynn and Placek by forming the existing heat resistant material from a plurality of layers as opposed to the single layer shown in Fig. 1 of Flynn since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed. 



Response to Arguments
The arguments filed 6/7/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that the claims as amended are now distinguished from the prior art of record. Applicant contends that the previously cited prior art fails to teach that “the laminate has four or more of the mesh plates” and that such modification would not have been obvious.
	
These arguments are not persuasive because the claims are still too broad to overcome the previously cited prior art. As is presented above in this Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the existing laminate of the combined burner taught by Flynn and Placek such that four or more mesh plates would be present since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
In the instant case, the combination of Flynn and Placek comprises a laminate that comprises a plurality of mesh plates (as is presented above - note that Flynn teaches of at least two mesh plates (120, 122) (see Figs. 1-3 of Flynn) as does Placek (see Fig. 9 of Placek))  - thus the general conditions of the claim are disclosed in the prior art. The number of mesh plates within the laminate is a result effective variable that would have been readily changeable in the combined burner taught by Flynn and Placek. As is disclosed by Placek, “overlapping creates a tortuous path for the passage of gas” through the layers of mesh plates of the laminate (see at least Col. 2 lines 62 - Col.  line 4 and Fig. 9). Thus, more layers of mesh plates will create more of a tortuous path for the passage of gas while less layers will create less of a tortuous path. One of ordinary skill in the art would have been readily able to adjust the number of layers of mesh plates within the existing laminate to arrive at a desired tortuous path balance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the number of existing mesh plates within the laminate of the combined burner such that four or more mesh plates would be present as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Therefore, Applicant’s arguments have not been found persuasive. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krauklis et al. (US 7,611,351 B2) and Karlovetz et al. (US 3,857,670) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/13/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762